  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


STEPHEN HOWARD,                          )
                                         )
       Petitioner,                       )
                                         )            CIVIL ACTION NO.
       v.                                )              3:20cv79-MHT
                                         )                  (WO)
UNITED STATES OF AMERICA,                )
                                         )
       Respondent.                       )

                                    OPINION

       This      lawsuit    is     now       before    the   court     on    the

recommendation of the United States Magistrate Judge

that petitioner’s “Motion to Vacate Judgement Pursuant

to Fed.R.Civ.P. 60(b)(6),” which is a successive motion

to vacate his conviction and sentence under 28 U.S.C.

§ 2255, be dismissed for lack of jurisdiction because

the required permission for a successive motion has not

been     obtained        from    the     Eleventh       Circuit      Court    of

Appeals.                There    are         no   objections         to       the

recommendation.             After      an     independent     and     de     novo

review      of    the    record,    the       court    concludes     that     the

magistrate judge’s recommendation should be adopted.
An appropriate judgment will be entered.

DONE, this the 13th day of March, 2020.

                        /s/ Myron H. Thompson
                     UNITED STATES DISTRICT JUDGE
